Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 16, 1992, which, upon reconsideration, adhered to its prior decision ruling that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was hired as a staff assistant for the employer on October 14, 1991. After approximately six weeks of work she resigned because she "was not utilizing the skills that I know” and because she was not given enough typing or computer work. The Unemployment Insurance Appeal Board ruled that claimant voluntarily left her employment without good cause and accordingly denied her request for unemployment insurance benefits. In affirming that determination, we note that dissatisfaction with working conditions does not constitute good cause for leaving one’s employment (see, Matter of Stark [Ross], 66 AD2d 942). Here, as listed in the employer’s job description, claimant’s responsibilities included clerical work as well as typing and computer work. In addition, the employer’s representative testified that when claimant was hired, "We never told her what percentage of her day would be spent performing each of [the] tasks” in her job description. Under these circumstances, the Board’s decision is supported by substantial evidence and must therefore be upheld (see, Matter of Eisenberg [Catherwood] 29 AD2d 1019; Matter of Linker [Catherwood] 27 AD2d 884). Although claimant now contends that she resigned because the employer misrepresented her salary, at the hearing she specifically stated that she did not leave due to any dissatisfaction with her wages. Claimant’s remaining contentions have been examined and rejected as either unpreserved for review or lacking in merit.
Weiss, P. J., Mikoll, Yesawich Jr., Levine and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.